DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments submitted 07-19-2022 are being considered by the examiner.
The amendment filed 07-19-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector from the first vehicle contains one or more first vehicle information, including at least a first vehicle speed, a first vehicle position, and a first vehicle direction; transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection; responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector from the second vehicle contains one or more second vehicle information, including at least a second vehicle speed, a second vehicle position, and a second vehicle direction; validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system; - 15/30-Docket No. P201911824US01 Serial No. 17/020,224 responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector; transmitting to the second vehicle, by the one or more computer processors, a first adjusted vehicle speed for the first vehicle and a second adjusted vehicle speed for the second vehicle based on the optimal order to cross the intersection; transmitting to a speed control system in the first vehicle, by the one or more computer processors, the first adjusted vehicle speed; and notifying, by the one or more computer processors, a driver of the first vehicle that the speed control system in the first vehicle is maintaining the first adjusted vehicle speed through the intersection.” of claims 1, 6, 11, 16,  and 21.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11, 16,  and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, 6, 11, 16,  and 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector from the first vehicle contains one or more first vehicle information, including at least a first vehicle speed, a first vehicle position, and a first vehicle direction; transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection; responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector from the second vehicle contains one or more second vehicle information, including at least a second vehicle speed, a second vehicle position, and a second vehicle direction; validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system; - 15/30-Docket No. P201911824US01 Serial No. 17/020,224 responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector; transmitting to the second vehicle, by the one or more computer processors, a first adjusted vehicle speed for the first vehicle and a second adjusted vehicle speed for the second vehicle based on the optimal order to cross the intersection; transmitting to a speed control system in the first vehicle, by the one or more computer processors, the first adjusted vehicle speed; and notifying, by the one or more computer processors, a driver of the first vehicle that the speed control system in the first vehicle is maintaining the first adjusted vehicle speed through the intersection.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


CLAIMS 1, 6, 11, 16, AND 21 ARE REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 1 is directed to a method. Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the 101 rejection.

Claim 1 Recites:
A computer-implemented method for collaborative accident prevention, the computer-implemented method comprising:
receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector contains at least a first vehicle speed, a first vehicle position, and a first vehicle direction;
transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection;
responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector contains at least a second vehicle speed, a second vehicle position, and a second vehicle direction;
validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system;
responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector; and
transmitting, by the one or more computer processors, a first adjusted vehicle speed to the first vehicle and a second adjusted vehicle speed to the second vehicle based on the optimal order to cross the intersection.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, evaluating, validating, determining, calculating, comparing, etc. in the context of this claim encompasses a person (driver) observing their surroundings and forming a simple judgement; might I hit this vehicle, might this vehicle hit me. For example, a driver has a green arrow at an intersection, which suggests a right-of-way. Present at the same intersection, an oncoming vehicle, that doesn’t appear to be making a breaking attempt (validating a vehicle performance). In response to a driver observation of the vehicle having the right-of-way, and based on direction and rate/magnitude (i.e., vector) of travel of the oncoming vehicle, and based upon a path required by the observing driver, determining that the vehicle’s paths could intersect if a vehicle performance isn’t performed by the first or second vehicle, forfeits the right-of-way, and waits for the oncoming vehicle to pass before proceeding through the intersection (optimal order). As written, the limitations in bold text are limitations of the human mind and are performed daily in the human mind at controlled intersection, uncontrolled intersections, alleys, parking lots, parking ramps, crosswalks, and so on. Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector contains at least a first vehicle speed, a first vehicle position, and a first vehicle direction;
transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection;
responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector contains at least a second vehicle speed, a second vehicle position, and a second vehicle direction;
validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system;
responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector; and
transmitting, by the one or more computer processors, a first adjusted vehicle speed to the first vehicle and a second adjusted vehicle speed to the second vehicle based on the optimal order to cross the intersection.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “receiving … ”, “transmitting … “, and “transmitting … ”, the examiner submits that these limitations are insignificant extra-solution activities that uses a computer (processor (computer brain)) to perform a process. In particular, the receiving steps from the sensors and transmissions from an internal/external source are recited at a high level of generality (i.e. as a general means of gathering dynamic vehicle data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity, or pre-solution activity. The transmission of results step is also recited at a high level of generality (i.e. as a general means of sharing the dynamic evaluation result from the evaluating steps), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the repetitious recitation of a “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The claimed traffic control method is recited at a high level of generality and merely automates the evaluating (mental) step. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an onboard or backend processor to perform an evaluating (and any other synonym) amounts to nothing more than applying the exception using a generic computer and generic sensory components. Generally applying an exception using a generic computer or components cannot provide an inventive concept. And, as discussed above, the additional limitations of receiving measured/sensed values, and transmitting evaluations, the examiner submits that these limitations are insignificant extra-solution activities (pre and post). Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of receiving and transmitting are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of transmitting is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying/sharing of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 2-5 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of the dependent claims are an expansion of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.
Therefore, claim(s) 1 (6, 11, 16, and 21 parallel in scope and spirit) is/are ineligible under 35 USC §101.

Additionally, this limitations of claim 1 presents a mathematical relationship. Wherein, a calculation is performed upon receipt of first and second vectors (Vec_1 and Vec_2) to determine if they intersect at the intersection at the same time (two equations of motion set equal to each other). The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)). Additionally, a mathematical relationship that appears incidentally or tangentially may not be considered a mathematical concept. However, if it is concluded that a claimed invention is dependent upon or does not work without the stated mathematical relationship, it is categorized as a mathematical concept.
The remainder of the §101 analysis is the same as the analysis cited above. Therefore, claim(s) 1 (6, 11, 16, and 21 parallel in scope and spirit) is/are ineligible under 35 USC §101, drafting effort to monopolize a mathematical concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1).

REGARDING CLAIM 1, Vassilovski discloses, validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system (Vassilovski: see at least ¶'s [0065-0070] and [0112-0114] for a plurality of vehicles communicating, negotiating, confirming vehicle performances at an intersection); responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector (Vassilovski: [0092] ... Block 1114 external object sensing and classification determines objects present, determines type of objects (car, truck, bicycle, motorcycle, pedestrian, animal, etc.) and/or object status relative to the ego vehicle, such as movement status, proximity, heading relative to the ego vehicle, size, threat level, and vulnerability priority (a pedestrian would have a higher vulnerability priority versus road litter, for example) … These include, for example, negotiation for timing and order to pass through an intersection between cars approaching the intersection; [0112] In FIG. 19A and FIG. 19B, in an embodiment, surrounding vehicles stop to allow an emergency vehicle to traverse an intersection … Emergency/priority vehicle V2 proceeds through the intersection while V1 and V3 stop at the intersection.); and transmitting, by the one or more computer processors, a first adjusted vehicle speed to the first vehicle and a second adjusted vehicle speed to the second vehicle based on the optimal order to cross the intersection (Vassilovski: [0092]; [0112]).
Vassilovski does not explicitly disclose, receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector contains at least a first vehicle speed, a first vehicle position, and a first vehicle direction; transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection; responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector contains at least a second vehicle speed, a second vehicle position, and a second vehicle direction.
However, in the same field of endeavor, Al-Stouhi discloses:
“for processor, hardware, firmware, software, memory, stored instructions, etc., see ¶'s [0019-0021], portable device ¶[0022], wearable processor ¶[0024], on-board equipment (OBE) processor ¶[0032];
[0034] The reference vehicle(s) 104 and the target vehicle(s) 106 can additionally include respective vehicle sensors 128, 130 that can sense and provide the one or more vehicle parameters that are associated with the reference vehicle(s) 104 and the target vehicle(s) 106 to be used by the ICA application 102...vehicle speed sensors, vehicle acceleration sensors, vehicle angular velocity sensors, accelerator pedal sensors, brake sensors, steering wheel angle sensors, vehicle locational sensors (e.g., GNSS coordinates), vehicle directional sensors (e.g., vehicle compass), throttle position sensors, respective wheel sensors, anti-lock brake sensors, camshaft sensors, among other sensors. Other vehicle sensors 128, 130 can include, but are not limited to...
[0027] ...data can be transmitted from one or more reference vehicles; [0033] ...the OBE 124 of the reference vehicle(s) 104 and the OBE 126 of the target vehicle(s) 106 can directly communicate via the DSRC communication protocol via a vehicle to vehicle (V2V) network; [0063] ... the vehicle behavioral map 402 can include additional vehicle parameter data and environmental parameter data in the form of one or more data stamps 408 that are augmented near one or more reference vehicles 104...The data stamp(s) 408 can include, but is not limited to, time of day, vehicle positional coordinates (e.g., GNSS coordinates), the directional orientation of the reference vehicle 104 (e.g., west), the speed of the reference vehicle 104, traffic and weather conditions within the vicinity of the intersection, etc.) ... including, but not limited to, transmission to one or more target vehicles 106 (as discussed below) ... upon processing the vehicle behavioral map, the behavioral map processing module 146 can utilize the communication device(s) 136 of the RSE(s) 108 to transmit the vehicle behavioral map in the form of one or more data signals to the externally hosted computing environment to be used for the various purposes discussed above.
[FIG. 1] duplication of equipment (data) in second vehicle can be observed, 104 and 106 are identically equipped;
… for the benefit of determining a collision probability and determining a collision avoidance response.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by Vassilovski to include direction and rate of travel taught by Al-Stouhi. One of ordinary skill in the art would have been motivated to make this modification in order to determine a collision probability and determine a collision avoidance response.

REGARDING CLAIM 6, Vassilovski in view of Al-Stouhi discloses, limitations and motivations addressed, see claim 1 above (supra). For memory and program instruction see at least (Al-Stouhi: [0004]).

REGARDING CLAIM 11, limitations and motivations addressed, see claims 1 and 6 above (supra).

Claims 2-4, 7-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) as applied to claim 1 above, and further in view of Jocoy (US 20020036584 A1) and Weizman (US 20200372793 A1).

REGARDING CLAIM 2, Vassilovski in view of Al-Stouhi remains as applied above to claim 1, and further, Vassilovski also discloses, a vehicle identifier (Vassilovski: [0092] ...determines type of objects (car, truck, bicycle, motorcycle, pedestrian, animal, etc.)); a vehicle priority (Vassilovski: [0092] V2X inter-vehicle negotiation accounts for the status of neighboring vehicles and enables negotiation and coordination between neighboring or otherwise impacted vehicles based on vehicle priority); a vehicle route data (Vassilovski: [FIG. 8A] route data can be observed (location, heading, water hazard)), wherein the vehicle route data includes at least one of a route identifier (Vassilovski: [0092] These include, for example, negotiation for timing and order to pass through an intersection between cars approaching the intersection, … importance of the appointment.), a route direction (Vassilovski: [0095] information from vehicle A 1280 and/or vehicle B 1290 such as velocity, heading, location).
Vassilovski in view of Al-Stouhi do not explicitly disclose, and global positioning system coordinates of a route; a vehicle crossing data, wherein the vehicle crossing data is zero if a vehicle is not approaching the intersection; a vehicle crossing time interval, wherein the vehicle crossing time interval further comprises a projected arrival time at the intersection, a projected exit time at the intersection; and a safety factor at the intersection; and a vehicle dynamic data, wherein the vehicle dynamic data further comprises at least one of a vehicle current speed, a vehicle lower possible speeds.
However, in the same field of endeavor, Jocoy discloses:
[0140] time tag; GPS time; subject vehicle 100 latitude, longitude, speed, and true heading. This data is received every 100 msec.
[0087] ...the predicted times to enter and exit the intersection are computed; [0090] For threat vehicle 102, the position, velocity, and acceleration from tracker 204 are used to calculate the time to and out of the intersection. To determine the times, a simple equation for one-dimensional motion with constant acceleration is solved.
[0092] Countermeasure system 1000 is preferably inactive until subject vehicle 100 is within 500 feet of the intersection.
[0087] ...the predicted times to enter and exit the intersection are computed; [0090] For threat vehicle 102, the position, velocity, and acceleration from tracker 204 are used to calculate the time to and out of the intersection. To determine the times, a simple equation for one-dimensional motion with constant acceleration is solved.
[0087] ...the predicted times to enter and exit the intersection are computed.
[0060] ...if the vehicles will occupy the intersection at the same time and no adequate gap exists, then a warning is issued.
[0087] From this state vector of position (distance to center of intersection) speed and acceleration, the predicted times to enter and exit the intersection are computed.
[0089] The times for subject vehicle 100 to enter and exit the intersection are calculated from the current position and velocity of subject vehicle 100.
[0136] False alarms may also be avoided based on slow speed of subject vehicle 100 in combination with the application of the brakes. Referring now to FIG. 23, the system recognizes a "close and slow" boundary during which time subject vehicle 100 is moving toward the intersection, albeit slowly under braking control…
…for the benefit of providing appropriately issued warnings in response to a detected timing overlap.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by a modified Vassilovski to include predicted times to enter and exit an intersection taught by Jocoy. One of ordinary skill in the art would have been motivated to make this modification in order to provide appropriately issued warnings in response to a detected timing overlap.
Vassilovski in view of Al-Stouhi and Jocoy, do not explicitly disclose, a vehicle energy consumption, and a vehicle carbon footprint.
However, in the same field of endeavor, Weizman discloses, “[0006] and/or based on the pollution or carbon-footprint that is emitted or generated by the vehicle(s) that currently occupy it”; “[0088] In some embodiments, the priority score for each vehicle is determined based on the type of energy that is consumed by said vehicle. [0089] In some embodiments, the priority score for each vehicle is determined based on the type of energy that powers said vehicle; wherein the type of energy is identified to be: electric energy; wherein a determination that a particular vehicle is powered by electric energy triggers an increase in the priority score for said particular vehicle as an incentive to electric-power vehicles. [0090] In some embodiments, the priority score for each vehicle is determined based on the type of energy that powers said vehicle; wherein the type of energy is identified to be: gasoline-based energy; wherein a determination that a particular vehicle is powered by gasoline-based energy triggers an increase in the priority score for said particular vehicle in order to enable rapid removal of said particular vehicle from said particular intersection”, for the benefit of reducing the environmental and energy impacts of the surface transportation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by a modified Vassilovski to include environmental impacts taught by Weizman. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the environmental and energy impacts of the surface transportation system.

REGARDING CLAIM 3, Vassilovski in view of Al-Stouhi, Jocoy, and Weizman remains as applied above to claim 2, and further, Vassilovski also discloses, comparing, by the one or more computer processors, a first vehicle priority of the first vehicle to a second vehicle priority of the second vehicle to determine a lower priority vehicle and a higher priority vehicle; and responsive to determining that the first vehicle priority is not equal to the second vehicle priority, adjusting, by the one or more computer processors, a vehicle speed of the lower priority vehicle to allow the higher priority vehicle to cross the intersection first (Vassilovski: [0092] ... Block 1114 external object sensing and classification determines objects present … These include, for example, negotiation for timing and order to pass through an intersection between cars approaching the intersection; [0112] In FIG. 19A and FIG. 19B, in an embodiment, surrounding vehicles stop to allow an emergency vehicle to traverse an intersection … Emergency/priority vehicle V2 proceeds through the intersection while V1 and V3 stop at the intersection.).

REGARDING CLAIM 4, Vassilovski in view of Al-Stouhi, Jocoy, and Weizman remains as applied above to claim 2, and further, Weizman also discloses, calculating, by the one or more computer processors, from the vehicle dynamic data of the first vehicle and the second vehicle, a first combined vehicle efficiency, wherein the first combined vehicle efficiency is calculated based on the first vehicle crossing the intersection first and a second combined vehicle efficiency, wherein the second combined vehicle efficiency is calculated based on the second vehicle crossing the intersection first; comparing, by the one or more computer processors, the first combined vehicle efficiency to the second combined vehicle efficiency to determine a lower efficiency vehicle crossing sequence and a higher efficiency vehicle crossing sequence; and responsive to determining the higher efficiency vehicle crossing sequence, adjusting, by the one or more computer processors, a vehicle speed of the vehicle crossing the intersection second according to the higher efficiency vehicle crossing sequence to allow an other vehicle to cross the intersection first (Weizman: see at least [0018-0027], [0106-0112], [Claims 1-35]).
Weizman does not explicitly recite the intended use language, "calculating…to cross the intersection first." However, Weizman discloses determining vehicle efficiency, an aggregated priority based on efficiency, and determining a crossing sequence at an intersection based upon vehicle efficiency and an aggregated priority based on efficiency. Which is the functional limitations of the claimed elements.

REGARDING CLAIM 7, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 8, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 9, limitations and motivations addressed, see claim 4 above (supra).

REGARDING CLAIM 12, limitations and motivations addressed, see claim 2 above (supra).

REGARDING CLAIM 13, limitations and motivations addressed, see claim 3 above (supra).

REGARDING CLAIM 14, limitations and motivations addressed, see claim 4 above (supra).

Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) as applied to claim 1 above, and further in view of Jocoy (US 20020036584 A1).

REGARDING CLAIM 5, Vassilovski in view of Al-Stouhi remains as applied to claim 1 above, and further, Vassilovski in view of Al-Stouhi do not explicitly disclose, calculating, by the one or more computer processors, a first total time to clear the intersection if the first vehicle crosses the intersection first; calculating, by the one or more computer processors, a second total time to clear the intersection if the second vehicle crosses the intersection first; and responsive to determining that the first total time to clear the intersection is not equal to the second total time to clear the intersection, determining, by the one or more computer processors, the optimal order to cross the intersection based on the first total time to clear the intersection and the second total time to clear the intersection.
However, in the same field of endeavor, Jocoy discloses, “[0089] The times for subject vehicle 100 to enter and exit the intersection are calculated”; “[0090] For threat vehicle 102, the position, velocity, and acceleration from tracker 204 are used to calculate the time to and out of the intersection. To determine the times, a simple equation for one-dimensional motion with constant acceleration is solved”; “[0051] Data from the vehicle systems is received for processing and issuing of warnings. Algorithm 118 monitors a.sub.p and t.sub.g (gap time to approaching vehicles). Based on the calculated values for these metrics, a warning is provided to the driver of the countermeasure-equipped vehicle. FIG. 11 illustrates the algorithm for the overall system”; “[0053] The appropriate countermeasure can differ based on...and (2) if the driver has an acceptable vehicle-to-vehicle gap with which to enter the intersection”; see at least ¶'s [0060] for adequate/acceptable vehicle spacing/gap to enter and exit an intersection without overlap; “[0142] The system uses vehicle speed to calculate subject vehicle 100 time to the intersection and with the radar range rate in the calculation of threat vehicle 102 speed in the tracker software”, for the benefit of providing appropriately issued warnings in response to a detected timing overlap.
Jocoy does not explicitly recite the terminology, “the optimal order to cross the intersection based on the first total time to clear the intersection and the second total time to clear the intersection”. However, Jocoy does disclose, tracking time to intersection of vehicles 100 and 102, and also discloses a vehicle spacing/gap (replete throughout disclosure) that is adequate for a vehicle to enter and exit an intersection without overlapping times. Thus, implicitly disclosing first-in-first-out (FIFO) as an optimal order. If vehicle 100 can enter and exit an intersection without over lapping time with vehicle 102, it is permitted to proceed. However, if it cannot, it must wait. Therefore, FIFO is the optimal order based on total time.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by a modified Vassilovski to include determining crossing time taught by Jocoy. One of ordinary skill in the art would have been motivated to make this modification in order to provide appropriately issued warnings in response to a detected timing overlap.

REGARDING CLAIM 10, limitations and motivations addressed, see claim 5 above (supra).

REGARDING CLAIM 15, limitations and motivations addressed, see claim 5 above (supra).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) and Uysal (US 20170186327 A1).

REGARDING CLAIM 16, Vassilovski in view of Al-Stouhi discloses, receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector from the first vehicle contains one or more first vehicle information, including at least a first vehicle speed, a first vehicle position, and a first vehicle direction; transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection; responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector from the second vehicle contains one or more second vehicle information, including at least a second vehicle speed, a second vehicle position, and a second vehicle direction; validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system (Vassilovski in view of Al-Stouhi: limitations and motivations addressed above, see claims 1 and 6).
Vassilovski further discloses, responsive to validating the performance of the first vehicle and the second vehicle, determining, by the one or more computer processors, using the first navigation system and the second navigation system, whether a distance between the first vehicle and the second vehicle is less than a threshold (Vassilovski: see at least [0062-0064] for platooning and proper inter-vehicle spacing based upon stopping capability and road conditions; [FIG. 6A & 6B]; see at least [0062-0063] for platooning (direction) and velocity of a plurality of vehicles; [FIG. 6A & 6B]); responsive to determining that the distance between the first vehicle and the second vehicle is less than the threshold, adding, by the one or more computer processors, the first vehicle and the second vehicle to a convoy including a plurality of convoy vehicles approaching the intersection (Vassilovski: see at least [0062-0063] for platooning (direction) and velocity of a plurality of vehicles; [FIG. 6A & 6B]); determining, by the one or more computer processors, a first convoy vehicle of the plurality of convoy vehicles (Vassilovski: see at least [0062-0063] for platooning (direction) and velocity of a plurality of vehicles; [FIG. 6A & 6B]), wherein the first convoy vehicle is a front vehicle of the plurality of convoy vehicles (Vassilovski: see at least [0062-0063] for platooning (direction) and velocity of a plurality of vehicles; [FIG. 6A & 6B]).
Vassilovski in view of Al-Stouhi do not explicitly disclose, and transmitting, by the one or more computer processors, a convoy information vector to the first vehicle and the second vehicle.
However, in the same field of endeavor, Uysal discloses, “[0056] When the dummy signal reaches the last vehicle, it contains the identifications of all vehicles in the platoon. The last vehicle stores this information, which will allow it to generate messages addressed to any of the vehicles in the platoon. Upon reception of the signal, the last vehicle also generates a signal by adding its identification to the received signal and emits this signal as a platoon location vector including all vehicle identifications, back in the forward direction (the reverse direction). Each vehicle forwards the platoon location vector signal that is received from the backward direction in the forward direction unchanged. Controllers in each vehicle use the signal to learn the identifications of all vehicles in the platoon in order to be able to particularly address each vehicle during a later communication phase. As soon as the first vehicle receives the location vector signal from the backward direction, the initialization phase is finished”, for the benefit of learning the identifications of all vehicles in the platoon including, number of vehicles, vehicle type, vehicle order/position within the platoon, for targeting vehicle communications within the platoon.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by a modified Vassilovski to include broadcasting vector information taught by Uysal. One of ordinary skill in the art would have been motivated to make this modification in order to learn the identifications of all vehicles in the platoon including, number of vehicles, vehicle type, vehicle order/position within the platoon, for targeting vehicle communications within the platoon.

REGARDING CLAIM 17, Vassilovski in view of Al-Stouhi and Uysal remain as applied above to claim 16, and further, limitations and motivations addressed supra, see claim 2.

REGARDING CLAIM 18, Vassilovski in view of Al-Stouhi and Uysal remain as applied above to claim 16, and further, Uysal also discloses, retrieving, by the one or more computer processors, a third vehicle information vector for each convoy vehicle of the plurality of convoy vehicles; adding, by the one or more computer processors, the third vehicle information vector for convoy vehicle of the plurality of convoy vehicles to the convoy information vector; adding, by the one or more computer processors, the convoy information vector to a vehicle information vector of the first convoy vehicle; and broadcasting the vehicle information vector of the first convoy vehicle (Uysal: [0056] When the dummy signal reaches the last vehicle, it contains the identifications of all vehicles in the platoon. The last vehicle stores this information, which will allow it to generate messages addressed to any of the vehicles in the platoon. Upon reception of the signal, the last vehicle also generates a signal by adding its identification to the received signal and emits this signal as a platoon location vector including all vehicle identifications, back in the forward direction (the reverse direction). Each vehicle forwards the platoon location vector signal that is received from the backward direction in the forward direction unchanged. Controllers in each vehicle use the signal to learn the identifications of all vehicles in the platoon in order to be able to particularly address each vehicle during a later communication phase. As soon as the first vehicle receives the location vector signal from the backward direction, the initialization phase is finished.).

REGARDING CLAIM 19, Vassilovski in view of Al-Stouhi and Uysal remain as applied above to claim 16, and further, Uysal also discloses, responsive to determining that the first vehicle is already a member of a first existing convoy, adding, by the one or more computer processors, the second vehicle to the first existing convoy; and responsive to determining that the first vehicle is not the member of a first existing convoy and that the second vehicle is a member of a second existing convoy, adding, by the one or more computer processors, the first vehicle to the second existing convoy (Uysal: [0056] When the dummy signal reaches the last vehicle, it contains the identifications of all vehicles in the platoon. The last vehicle stores this information, which will allow it to generate messages addressed to any of the vehicles in the platoon. Upon reception of the signal, the last vehicle also generates a signal by adding its identification to the received signal and emits this signal as a platoon location vector including all vehicle identifications, back in the forward direction (the reverse direction). Each vehicle forwards the platoon location vector signal that is received from the backward direction in the forward direction unchanged. Controllers in each vehicle use the signal to learn the identifications of all vehicles in the platoon in order to be able to particularly address each vehicle during a later communication phase. As soon as the first vehicle receives the location vector signal from the backward direction, the initialization phase is finished.).
Uysal does not explicitly recite the terminology, “responsive to determining that the first vehicle is already a member of a first existing convoy, adding, by the one or more computer processors, the second vehicle to the first existing convoy; and responsive to determining that the first vehicle is not the member of a first existing convoy and that the second vehicle is a member of a second existing convoy, adding, by the one or more computer processors, the first vehicle to the second existing convoy.” However, discloses identifying all vehicles belonging to a platoon, including the position of each vehicle in the platoon. Which, is capable of identifying which vehicles are, or are not, part of a platoon.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) and Uysal (US 20170186327 A1) as applied to claim 16 above, and further in view of Felip Leon (US 20190051158 A1).

REGARDING CLAIM 20, Vassilovski in view of Al-Stouhi and Uysal remain as applied above to claim 16, and further, Vassilovski in view of Al-Stouhi and Uysal do not explicitly disclose, a maximum convoy size, wherein the maximum convoy size is a system default.
However, in the same field of endeavor, Felip Leon discloses, “[0039] The platoon rule date store 300 may be arranged as a database, a list of descriptive rules, a rule decision tree, or the like. The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like. Based on these, or other, contextual inputs, the platoon rule date store 300 provides a maximum platoon size (e.g., in feet from the front of the first vehicle to the end of the last vehicle in the platoon), a following distance within the platoon (e.g., vehicle-to-vehicle distance, from the front of a following vehicle to the rear of a leading vehicle), a lead distance between platoons, a platoon speed, a communication protocol to use within a platoon or between platoons, and other features of platoon operation”, for the benefit of transitioning between different platooning schemes and communication constraints.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by a modified Vassilovski to include maximum platoon size taught by Felip Leon. One of ordinary skill in the art would have been motivated to make this modification in order to transition between different platooning schemes and communication constraints.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) and Zhang (US 20220084405 A1).

REGARDING CLAIM 21, Vassilovski in view of Al-Stouhi discloses, receiving, by one or more computer processors, from a first navigation system incorporated into a first vehicle approaching an intersection, a first vehicle information vector associated with a first trajectory of the first vehicle, wherein the first vehicle information vector from the first vehicle contains one or more first vehicle information, including at least a first vehicle speed, a first vehicle position, and a first vehicle direction; transmitting, by the one or more computer processors, the first vehicle information vector from the first vehicle to a second vehicle approaching the intersection; responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle, wherein the second vehicle information vector from the second vehicle contains one or more second vehicle information, including at least a second vehicle speed, a second vehicle position, and a second vehicle direction; validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system; responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector; transmitting to the second vehicle, by the one or more computer processors, a first adjusted vehicle speed for the first vehicle and a second adjusted vehicle speed for the second vehicle based on the optimal order to cross the intersection; transmitting to a speed control system in the first vehicle, by the one or more computer processors, the first adjusted vehicle speed (Vassilovski in view of Al-Stouhi: limitations and motivations addressed, see claim 16 above).
Vassilovski in view of Al-Stouhi do not explicitly disclose, and notifying, by the one or more computer processors, a driver of the first vehicle that the speed control system in the first vehicle is maintaining the first adjusted vehicle speed through the intersection.
However, in the same field of endeavor, Zhang discloses, “[0056]-[0059] Actuators 134 are electronic and/or electromechanical devices implemented as integrated circuits, chips, or other electronic and/or mechanical devices that can actuate various vehicle subsystems in accordance with appropriate control signals as is known. The actuators 134 may be used to control vehicle components 136, including braking, acceleration, and steering of the vehicle 105; [0008] In the system, the availability level can be selected from a set of availability levels including: a first availability level specifying that there are no interfering objects for the respective path and the vehicle can proceed at nominal speed; a second availability level specifying that there are potentially interfering objects for the respective path and the vehicle can proceed at reduced speed; and a third availability level specifying that there are interfering objects present for the respective path and the vehicle should stop and wait” (sending, by the one or more computer processors, the first adjusted vehicle speed to a speed control system in the first vehicle); “[0061] The selected vehicle 122i further includes a human-machine interface 138. The human-machine interface 138 includes a plurality of input components such as knobs, buttons, levers, pedals (e.g., a brake pedal and an accelerator pedal), touchscreen displays, etc., with which an operator can provide input to the computer 130. The human-machine interface 138 further contains a plurality of output components which may include one or more displays (including touchscreen displays), heads-up displays, lamps, speakers; and haptic devices. In an example, the computer 112 may display potential paths for a selected vehicle 122i on a display together with availability levels for the respective paths; [0065] The computer 130 may further display the potential paths, together with indications of the respective priorities via the HMI 138 to human operators and/or occupants of the selected vehicle 122i” (and notifying, by the one or more computer processors, a driver of the first vehicle that the speed control system in the first vehicle is maintaining the first adjusted vehicle speed through the intersection), for the benefit of, based on the availability level, prompting an operator of the selected vehicle, which may be a human or a computer-based operator (for vehicles operating in an autonomous or semi-autonomous mode) to adjust operation of the selected vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for determining intersection access disclosed by a modified Vassilovski to include user prompts taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to, based on the availability level, prompting an operator of the selected vehicle, which may be a human or a computer-based operator (for vehicles operating in an autonomous or semi-autonomous mode) to adjust operation of the selected vehicle 122i.

REGARDING CLAIM 22, Vassilovski in view of Al-Stouhi and Zhang remain as applied above to claim 21, and further, Vassilovski also discloses, signaling, by the one or more computer processors, the driver of the first vehicle when the first vehicle is a next vehicle to cross the intersection (Vassilovski: [0114] Emergency/priority vehicle V2 and vehicle V3 … pass through the intersection).

Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) and Zhang (US 20220084405 A1) as applied to claim 21 above, and further in view of Jocoy (US 20020036584 A1) and Weizman (US 20200372793 A1).

REGARDING CLAIM 23, Vassilovski in view of Al-Stouhi and Zhang remains as applied to claim 21 above, and further, limitations and motivations addressed supra, see claim 2.

REGARDING CLAIM 24, Vassilovski in view of Al-Stouhi, Zhang, Jocoy, and Weizman remains as applied to claim 23 above, and further, limitations and motivations addressed supra, see claim 3.

REGARDING CLAIM 25, Vassilovski in view of Al-Stouhi, Zhang, Jocoy, and Weizman remains as applied to claim 23 above, and further, limitations and motivations addressed supra, see claim 4.

Response to Arguments
Applicant's arguments filed 07-19-2022 have been fully considered but they are not persuasive.
Regarding The Rejection Of Claim 1 (6, 11, 16, And 21 Parallel In Scope And Spirit) Under 35 USC §101:
The Applicant has contended that the amended elements in the independent claims demonstrate integration into a practical application. Specifically:
amended independent claim 1 provides a solution to collaborative computing technology by providing a collision avoidance program that automatically tracks a trajectory of one or more vehicles arriving at an intersection and exchange information (static and dynamic).
Based on the tracked trajectories, the proposed collision avoidance program determines an optimal speed and an order in which each of the vehicles can cross the intersection to avoid a collision.
The determined optimal speed and crossing order can be instantaneously transmitted to each vehicle approaching the intersection via a speed control system incorporated in each vehicle approaching the intersection.
Thus, the present invention provide an improvement on collaborative computing technologies
… and are thus patent eligible. The examiner respectfully disagrees.
As cited above in §0007, data acquisition and transmission are extra-solution activities (pre and post solution) and do not integrate the claim into a practical application or elevate the abstract idea into significantly more than the recited mental limitations of the human mind.
Amending a claim to repetitiously recite a computer processor or generic sensors does not integrate the abstract into a practical application or elevate the abstract idea into significantly more than the recited mental limitations of the human mind, because this is general linking.
Lastly, in regards to the solution, the “determining”, “validating”, and “calculating” steps, as cited above, are limitations of the human mind and are determination, calculations, and validations performed by drivers daily.
In conclusion, all pre and post solution activity is well known and understood in the art. In regards to the automation of the mental limitations of the human mind (solution), the applicant has not presented a limitation that is significantly more than the abstract idea (i.e., no control, positive step). Because the amended claim appears to be an attempt to monopolize a mental limitation of the human mind without significantly more, the examiner respectfully maintains the rejection of claim 1 (6, 11, 16, and 21 parallel in scope and spirit) under 35 USC §101, mental process.

Regarding the rejection of claim 1 under 35 USC §103:
The applicant has contended that the prior art of Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) does not disclose:
responsive to receiving the first vehicle information vector by the second vehicle, determining, by the one or more computer processors, a second vehicle information vector associated with a second trajectory of the second vehicle using a second navigation system incorporated into the second vehicle,
Al-Stouhi (US 20170151944 A1): ¶[0034]; [FIG. 1] duplication of equipment (data) in second vehicle can be observed, 104 and 106 are identically equipped;
wherein the second vehicle information vector contains at least a second vehicle speed, a second vehicle position, and a second vehicle direction;
Al-Stouhi (US 20170151944 A1): ¶[0034]; [FIG. 1] duplication of equipment (data) in second vehicle can be observed, 104 and 106 are identically equipped;
validating, by the one or more computer processors, a performance of the first vehicle and the second vehicle by tracking the first vehicle information vector and the second vehicle information vector using the first navigation system and the second navigation system;
Vassilovski (US 20200342760 A1): see at least ¶'s [0065-0070] and [0112-0114] for a plurality of vehicles communicating, negotiating, confirming vehicle performances at an intersection
responsive to validating the performance of the first vehicle and the second vehicle, calculating, by the one or more computer processors, an optimal order to cross the intersection based on the first vehicle information vector and the second vehicle information vector;
Vassilovski (US 20200342760 A1): [0092] ... Block 1114 external object sensing and classification determines objects present, determines type of objects (car, truck, bicycle, motorcycle, pedestrian, animal, etc.) and/or object status relative to the ego vehicle, such as movement status, proximity, heading relative to the ego vehicle, size, threat level, and vulnerability priority (a pedestrian would have a higher vulnerability priority versus road litter, for example). This output from block 1114 may be provided to prediction and planning block 1118, which determines detected objects and vehicles and their associated trajectory via block 1120 and determines vehicle maneuver and path planning in block 1122, the outputs of which are utilized in block 1126 vehicle maneuver execution either directly or via V2X inter-vehicle negotiation block 1124, which would integrate and account for maneuver planning, location and status received from other vehicles. V2X inter-vehicle negotiation accounts for the status of neighboring vehicles and enables negotiation and coordination between neighboring or otherwise impacted vehicles based on vehicle priority, vehicle capabilities (such as the ability to stop, decelerate or accelerate to avoid collision), and, in some embodiments, various conditions such as weather conditions (rainy, foggy, snow, wind), road conditions (dry, wet, icy, slippery). These include, for example, negotiation for timing and order to pass through an intersection between cars approaching the intersection; [0112] In FIG. 19A and FIG. 19B, in an embodiment, surrounding vehicles stop to allow an emergency vehicle to traverse an intersection. In FIG. 19A and FIG. 19B, in an embodiment, vehicles V1, V2, V3 broadcast BSM (or other V2X such CAM messaging) messages with calculated stopping distance. Emergency (or other priority) vehicle V2 transmits intersection priority request to a roadside unit (RSU), such as a Signal Request Message SRM, for example. Based on the respective stopping distances provided by V1 and V3 (using respective stopping distances and estimated distance from the intersection, the RSU may determine if V1 and V3 are able to safely stop before the intersection), the RSU, upon determining that V1 and V3 are able to safely stop, grants V2 intersection access (transmits Signal Status Message, SSM). The RSU then transmits revised intersection timing (SPAT message, for example). The RSU then transmits a signal status message (SSM) to V1 and V3 requesting a stop at the intersection. Emergency/priority vehicle V2 proceeds through the intersection while V1 and V3 stop at the intersection.
and transmitting, by the one or more computer processors, a first adjusted vehicle speed to the first vehicle and a second adjusted vehicle speed to the second vehicle based on the optimal order to cross the intersection.
Vassilovski (US 20200342760 A1): [0092] …(such as the ability to stop, decelerate or accelerate to avoid collision), and, in some embodiments, various conditions such as weather conditions (rainy, foggy, snow, wind), road conditions (dry, wet, icy, slippery). These include, for example, negotiation for timing and order to pass through an intersection between cars approaching the intersection; [0112] In FIG. 19A and FIG. 19B, in an embodiment, surrounding vehicles stop to allow an emergency vehicle to traverse an intersection. In FIG. 19A and FIG. 19B, in an embodiment, vehicles V1, V2, V3 broadcast BSM (or other V2X such CAM messaging) messages with calculated stopping distance. Emergency (or other priority) vehicle V2 transmits intersection priority request to a roadside unit (RSU), such as a Signal Request Message SRM, for example. Based on the respective stopping distances provided by V1 and V3 (using respective stopping distances and estimated distance from the intersection, the RSU may determine if V1 and V3 are able to safely stop before the intersection), the RSU, upon determining that V1 and V3 are able to safely stop, grants V2 intersection access (transmits Signal Status Message, SSM). The RSU then transmits revised intersection timing (SPAT message, for example). The RSU then transmits a signal status message (SSM) to V1 and V3 requesting a stop at the intersection. Emergency/priority vehicle V2 proceeds through the intersection while V1 and V3 stop at the intersection.
As cited above in §0007, Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) discloses determining a second vehicle vector, validating/confirming a vehicle performance, tracking first and second vehicle, determining an optimal order, and transmitting an adjusted speed. Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) do not explicitly recite the circular/redundant terminology as claimed. However, all functional limitations are met by the combined prior art.
Additionally, the applicant has contended that the prior art of record Vassilovski (US 20200342760 A1) does not disclose an arrangement of parts as claimed in the instant application. In response, it appears that the applicant is arguing against the references individually.  One cannot show nonobviousness  or not disclosing by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was specifically stated in the non-final office action mailed 04-22-2022, Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) were relied upon in combination, and, still teaches the features for which it was cited. Because Vassilovski (US 20200342760 A1) in view of Al-Stouhi (US 20170151944 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663